     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 1 of 27 Page ID #:1



 1
     Carter C. White, CBN #164149
 2   ccwhite@ucdavis.edu
     U.C. Davis Civil Rights Clinic
 3
     One Shields Avenue, Bldg. TB-30
 4   Davis, CA 95616-8821
 5
     Telephone: 530.752.5440
     Facsimile: 530.752.5788
 6

 7   Listing continued on next page
     Attorneys for Plaintiff
 8

 9

10

11                        UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13

14
     KEIANA ALDRICH,                ) Case No:
15                                  )
                        Plaintiff,  )
16                                  ) COMPLAINT
     vs.                            )
17                                  )
                                    ) Jury Trial Demanded
18                                  )
     GERARDO ROMO, SAMUEL           )
     NAVARRO, IVAN ORDAZ, MOLLY ))
19

20   HILL, AMY MILLER, SHANNON      )
     STARK, and RALPH DIAZ          )
21                                  )
                        Defendants. )
22                                  )
                                    )
23                                  )
24

25

26

27

28
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 2 of 27 Page ID #:2



 1
     Attorneys for Plaintiff, continued
 2
     Maggy Krell, CBN #226675
 3
     MaggyKrell@gmail.com
 4   555 Capitol Mall, Suite 510
 5
     Sacramento CA 95814
     Telephone: 916.529.0468
 6

 7   Jenny C. Huang, CBN #223596
     jhuang@justicefirst.net
 8
     Jessica T. Arena, CBN #301807
 9   jarena@justicefirst.net
10
     JUSTICE FIRST
     180 Grand Avenue, Suite 1300
11   Oakland, CA 94612
12   Telephone: 510.628.0695
     Facsimile: 510.318.770
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 3 of 27 Page ID #:3



 1
     Plaintiff KEIANA ALDRICH complains and alleges as follows:
 2
                                     INTRODUCTION
 3

 4      1. This case arises out of the sexual assault, battery, abuse and harassment
 5         Plaintiff KEIANA ALDRICH (“ALDRICH”) was repeatedly subjected to by
 6
           Defendants GERARDO ROMO (“ROMO”), SAMUEL NAVARRO
 7
           (“NAVARRO”), and IVAN ORDAZ (“ORDAZ”), three California
 8
           Department of Correction and Rehabilitation (“CDCR”) employees, while
 9
           serving as a state prisoner at the California Institution for Women (“CIW”).
10
        2. Defendants MOLLY HILL, AMY MILLER, SHANNON STARK, and
11
           RALPH DIAZ maintained a custom, policy, and practice of ignoring,
12
           condoning, and/or encouraging the sexual abuse of inmates by corrections
13
           staff at CIW and were deliberately indifferent to the substantial risk of
14
           sexual abuse of female prisoners, including Plaintiff ALDRICH. Upon
15
           information and belief, Defendants HILL, MILLER, STARK, and DIAZ
16
           knew or should have known of the sexually predatory behavior of
17
           Defendants ROMO, NAVARRO, and ORDAZ, yet failed to promptly
18
           report, investigate, correct their behavior, and/or prevent their sexual abuse
19
           of Plaintiff ALDRICH.
20
        3. Instead, Defendants HILL, MILLER, STARK, and DIAZ protected, ratified,
21
           and/or encouraged the sexual misconduct by Defendants ROMO,
22
           NAVARRO, and ORDAZ. Defendants HILL, MILLER, STARK, and DIAZ
23
           also failed to protect Plaintiff ALDRICH from retaliation by Defendants
24
           ROMO, NAVARRO, and ORDAZ, other corrections officers, and other
25
           inmates for reporting the sexual misconduct by CIW staff.
26
        4. As a result of Defendants’ deliberate indifference to the sexual abuse and
27
           harassment Plaintiff ALDRICH faced, Plaintiff ALDRICH continues to
28
           suffer from loss of wages, severe depression, anxiety, pain and suffering,
                                               3
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 4 of 27 Page ID #:4



 1
           disciplinary violations and punishment, loss of human dignity, and loss of
 2
           security.
 3
                                          PARTIES
 4

 5
        5. Plaintiff KEIANA ALDRICH (“ALDRICH”) is a sex trafficking survivor,

 6         who was prosecuted as an adult, at age 17, for crimes arising from her sexual
 7         exploitation. She remains incarcerated, as a young, female inmate at CIW.
 8         At all relevant times, Plaintiff ALDRICH remained under the care and
 9         custody of correctional officers and/or employees at CIW.
10      6. Defendant GERARDO ROMO (“ROMO”) was at all relevant times a CIW
11         employee. He was responsible for the provision of safe custody and care of
12
           inmates. At all relevant times, he was acting under color of state law, in the
13
           course and scope of his employment, and is being sued in his individual
14
           capacity.
15
        7. Defendant SAMUEL NAVARRO (“NAVARRO”) was at all relevant times
16
           a CIW employee. He was responsible for the provision of safe custody and
17
           care of inmates. At all relevant times, he was acting under color of state law,
18
           in the course and scope of his employment, and is being sued in his
19
           individual capacity.
20

21
        8. Defendant IVAN ORDAZ (“ORDAZ”) was at all relevant times a CIW

22
           employee. He was responsible for the provision of safe custody and care of

23         inmates. At all relevant times, he was acting under color of state law, in the
24         course and scope of his employment, and is being sued in his individual
25         capacity.
26      9. Defendant MOLLY HILL (“HILL”) was at all relevant times the Warden of
27         CIW. She was responsible for the supervision and administration of the
28         correctional facility, including but not limited to the provision of safe
                                               4
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 5 of 27 Page ID #:5



 1
           custody and care of inmates. She knew or should have known about the
 2
           sexual misconduct and retaliation by Defendant ROMO, Defendant
 3
           NAVARRO, and Defendant ORDAZ and failed to prevent further harm to
 4
           Plaintiff ALDRICH. At all relevant times, she was acting under color of
 5
           state law, in the course and scope of her employment, and is being sued in
 6
           her individual capacity.
 7
        10. Defendant AMY MILLER (“MILLER”) is and was at all relevant times the
 8
           Associate Director, Division of Adult Institutions - Female Offender
 9

10
           Programs and Services (“FOPS”) of the CDCR. The mission of FOPS is to

11
           provide safe and secure housing for female prisoners, and to manage and
12         provide oversight to all female programs. Defendant MILLER is and was
13         responsible for managing and providing safe and secure housing for female
14         offenders. At all relevant times, she was acting under color of state law, in
15         the course and scope of her employment, and is being sued in her individual
16         capacity.
17      11. Defendant SHANNON STARK (“STARK”) is and was at all relevant times
18
           the PREA Coordinator of CDCR. She is and was responsible for maintaining
19
           a program to address the education, prevention, detection, response,
20
           investigation, and tracking of sexual misconduct in CDCR. At all relevant
21
           times, she was acting under color of state law, in the course and scope of her
22
           employment, and is being sued in her individual capacity.
23
        12. Defendant RALPH DIAZ (“DIAZ”) is the Secretary of the CDCR. He is
24
           responsible for the supervision, management, and control of all CDCR
25
           prisons and for the care, custody, and treatment of all CDCR inmates,
26

27
           including Plaintiff ALDRICH. He knew or should have known about the

28
           problems of sexual abuse of inmates at CIW and failed to prevent further

                                               5
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 6 of 27 Page ID #:6



 1
           harm to Plaintiff ALDRICH. At all relevant times, he was acting under color
 2
           of state law, in the course and scope of his employment, and is being sued in
 3
           his individual capacity.
 4

 5                             JURISDICTION AND VENUE
 6
        13. This Court has jurisdiction under 28 U.S.C. §§ 1331 (federal question) and
 7
           1343 (civil rights). This Court has supplemental jurisdiction over Plaintiff’s
 8
           state law claims under 28 U.S.C. § 1367.
 9

10
        14. Pursuant to 28 U.S.C. § 1391, venue is appropriate in this district because a

11
           substantial part of the events or omissions giving rise to the claims occurred
12         in this district.
13                             FACTUAL ALLEGATIONS
14
        15. In June 2018, Plaintiff ALDRICH was assigned to work in janitorial services
15
           at Health Facility Management (“HFM”) of the California Institution for
16
           Women (“CIW”). Specifically, Plaintiff ALDRICH worked in the Treatment
17
           and Triage Hospital (“TTA”) from June 2018 to January 2019.
18
        16. Plaintiff ALDRICH received 35 cents per hour in pay and worked seven to
19
           eight hours per day for five days a week at the TTA. Occasionally, Plaintiff
20

21
           ALDRICH worked overtime and received 35 cents per hour in pay for that

22
           work. Plaintiff ALDRICH’S expenses included hygiene products, food and

23         makeup.
24      17. Within two to three weeks of Plaintiff ALDRICH beginning this work
25         assignment, Defendant ORDAZ, the head supervisor of HFM who primarily
26         worked in the office, began sexually abusing and harassing Plaintiff
27         ALDRICH.
28


                                               6
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 7 of 27 Page ID #:7



 1
        18. On three or four different occasions, Defendant ORDAZ took Plaintiff
 2
           ALDRICH to a different location from her work area and forcibly kissed
 3
           her. At no time did Plaintiff ALDRICH give valid, lawful consent to any of
 4
           the sexual contact she had with Defendant ORDAZ. The legal concept of
 5
           consent does not exist between staff and inmates, and any sexual behavior
 6
           between them constitutes sexual misconduct. 15 C.C.R. §3401.5(a).
 7
        19. In July of 2018, Defendant ORDAZ completed a “Work Supervisor’s
 8
           Report” form where he recommended that Plaintiff ALDRICH’S pay be
 9

10
           increased from 35 cents per hour to 40 cents per hour. Defendant ORDAZ

11
           wrote that Plaintiff ALDRICH “follows instructions with good attitude.”
12      20. Other female co-workers of Plaintiff ALDRICH witnessed Defendant
13         ORDAZ engaging in this sexual misconduct with Plaintiff ALDRICH and
14         suffered similar sexual abuse and harassment at the hands of Defendant
15         ORDAZ on different occasions. Plaintiff ALDRICH initially did not report
16         these incidents involving Defendant ORDAZ out of fear of retaliation and
17         placement in administrative segregation.
18
        21. Plaintiff ALDRICH told Ms. Adriana Gomez, a “free staff” at HFM who
19
           immediately supervised and worked on the floor with several inmate
20
           janitorial workers including Plaintiff ALDRICH, about Defendant
21
           ORDAZ’S misconduct but Plaintiff ALDRICH wanted assurance that she
22
           would not be subject to retaliation or placement in administrative
23
           segregation before she formally reported Defendant ORDAZ’S misconduct.
24
        22. Once she received this assurance that she would not be placed in
25
           administrative segregation for reporting Defendant ORDAZ’S conduct,
26

27
           Plaintiff ALDRICH agreed to give a tape-recorded statement to Lieutenant

28
           Esquivez and Sergeant Mendoza from ISU. Lieutenant Esquivez and

                                              7
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 8 of 27 Page ID #:8



 1
           Sergeant Mendoza assured Plaintiff Aldrich that “everything will be OK or
 2
           whatever.”
 3
        23. After Plaintiff ALDRICH made this report, Defendant ORDAZ was
 4
           transferred out of HFM.
 5
        24. Shortly after Defendant ORDAZ was removed from his position, Defendant
 6
           NAVARRO began sexually abusing and harassing Plaintiff ALDRICH.
 7
        25. Defendant NAVARRO was a line supervisor who worked on the floor with
 8
           Plaintiff ALDRICH and the other prisoner workers. During his tenure as a
 9

10
           line supervisor, Defendant NAVARRO earned a reputation of being a

11
           pervert.
12      26. On more than five occasions, Defendant NAVARRO forcibly groped,
13         kissed, and grabbed Plaintiff ALDRICH and told her that “he could do
14         whatever he wants to her.” In addition, Defendant NAVARRO physically
15         touched Plaintiff ALDRICH inside her vagina. At no time did Plaintiff
16         ALDRICH give valid, lawful consent to any of the sexual contact she had
17         with Defendant NAVARRO.
18
        27. Defendant NAVARRO coerced Plaintiff ALDRICH into performing sexual
19
           acts by bringing her items from home and from the store, including food,
20
           chap stick, candy, and two shirts. Defendant NAVARRO told Plaintiff
21
           ALDRICH that he loved her and wanted to marry her.
22
        28. In addition, Defendant NAVARRO wrote Plaintiff ALDRICH one or two
23
           love letters, in which he explicitly told Plaintiff ALDRICH not to tell the
24
           Investigative Services Unit about his sexual misconduct. Plaintiff ALDRICH
25
           turned in the chap stick and love letters to ISU. Plaintiff ALDRICH no
26

27
           longer possesses the two t-shirts she received from Defendant NAVARRO

28
           because she decided to give them away. Throughout the interactions

                                              8
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 9 of 27 Page ID #:9



 1
           between Defendant NAVARRO and Plaintiff ALDRICH, Defendant
 2
           NAVARRO coerced and bribed Plaintiff ALDRICH into maintaining her
 3
           silence by promising to bring her jewelry. Defendant ROMO never fulfilled
 4
           this promise.
 5
        29. Shortly thereafter, on or around August 8, 2018, Defendant ROMO, the new
 6
           head supervisor at HFM, took Plaintiff ALDRICH on a golf cart to deliver
 7
           ice to the TTA. After delivering the ice, Defendant ROMO groped Plaintiff
 8
           ALDRICH’S breast with his arm and forced her to touch his genitals over
 9

10
           his clothes. Subsequently, Defendant ROMO specifically asked Plaintiff

11
           ALDRICH if he could trust her not to tell anybody about this sexual
12         misconduct.
13      30. A few days later, on or around August 10, 2018, Plaintiff ALDRICH went to
14         the HFM office to turn in a timecard for the overtime she worked. When
15         Plaintiff ALDRICH went into the office, Defendant ROMO was present.
16         Defendant ROMO made Plaintiff ALDRICH follow him into a closet where
17         Defendant ROMO pulled down his pants, told Plaintiff ALDRICH to “taste
18
           this” and coerced Plaintiff ALDRICH into orally copulating him. At no time
19
           did Plaintiff ALDRICH give valid, lawful consent to any of the sexual
20
           contact she had with Defendant ROMO.
21
        31. After Defendant ROMO forced Plaintiff ALDRICH to perform oral sex on
22
           him, Plaintiff ALDRICH went to the restroom because she felt something
23
           itching and stuck at the back of her throat. Plaintiff ALDRICH realized that
24
           she had a piece of Defendant ROMO’S pubic hair in her mouth from him
25
           forcing her to orally copulate him. Plaintiff ALDRICH placed the piece of
26

27
           pubic hair on a napkin and gave it to the ISU that same day.

28


                                              9
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 10 of 27 Page ID #:10



 1
         32. After this incident, Defendant ROMO began to behave strangely with
 2
            Plaintiff ALDRICH. Plaintiff ALDRICH engaged in a conversation with
 3
            Defendant ROMO where she told him “you were not supposed to do what
 4
            you did to me in the closet because you are my boss.” In response,
 5
            Defendant ROMO told Plaintiff ALDRICH “but it wasn’t rape.”
 6
            Subsequently, Plaintiff ALDRICH told Defendant ROMO that it was rape.
 7
         33. Ultimately, in December 2018, Plaintiff ALDRICH reported the sexual
 8
            misconduct of both Defendant NAVARRO and Defendant ROMO to Mr.
 9

10
            Hernandez, her new direct supervisor at HFM, when she went to the office

11
            to deliver a medical “lay-in” slip for missing work due to a wisdom teeth
12          removal procedure. Plaintiff ALDRICH also gave a tape-recorded statement
13          about Defendant ROMO to Lieutenant Esquivez and Sergeant Mendoza
14          from ISU.
15       34. Upon information and belief, per ISU’S and Warden HILL’S request,
16          Plaintiff ALDRICH’S supervisor terminated her job on December 20, 2018.
17       35. After Plaintiff ALDRICH reported the sexual misconduct, Defendant
18
            NAVARRO was removed from his job at HFM and Defendant ROMO was
19
            transferred to the California Institution for Men.
20
         36. However, CIW allowed Defendant ORDAZ to return to his position at HFM
21
            in January 2019 after Plaintiff ALDRICH was fired from her job at HFM.
22
            On information and belief, Defendant ORDAZ ended up voluntarily leaving
23
            HFM within two to three weeks of his return in January 2019.
24
         37. Upon information and belief, Defendant NAVARRO and Defendant ROMO
25
            were subsequently investigated for their sexual misconduct by investigators
26

27
            from OIA in Rancho Cucamonga.

28


                                               10
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 11 of 27 Page ID #:11



 1
         38. In addition, in December 2018, Plaintiff ALDRICH gave her first recorded
 2
            statement to OIA investigators detailing the sexual abuse and harassment she
 3
            faced by Defendant NAVARRO and Defendant ROMO. On the same day in
 4
            December 2018, Plaintiff ALDRICH engaged in a separate non-recorded
 5
            conversation with Sergeant Mejia-Wise, a female ISU Sergeant at CIW
 6
            responsible for PREA matters. Sergeant Mejia-Wise erroneously informed
 7
            Plaintiff ALDRICH that she could not file a CDCR 602 inmate appeal
 8
            (grievance) or take any other action until OIA completed their investigation.
 9

10
            Sergeant Mejia-Wise also made no mention of filing a government claim to

11
            Plaintiff ALDRICH.
12       39. During this conversation, Plaintiff ALDRICH also informed Sergeant Mejia-
13          Wise about wanting to get a lawyer to stop the sexual abuse given the lack of
14          assistance she was receiving inside the prison. When Plaintiff ALDRICH
15          expressed her desire to obtain a lawyer, Sergeant Mejia-Wise explicitly
16          discouraged Plaintiff ALDRICH from doing so. Sergeant Mejia-Wise told
17          Plaintiff ALDRICH that “everything would be fine” and “if you’re not guilty
18
            why would you need a lawyer?”
19
         40. Sergeant Mejia-Wise also told Plaintiff ALDRICH that she would send her a
20
            rape crisis packet (“RACC”). Although Plaintiff ALDRICH received the
21
            RACC packet in the mail, it did not contain any information about filing a
22
            government claim, a 602 grievance or suit against the prison. The packet
23
            only contained addresses and information about rape crisis and youth
24
            advocate programs.
25
         41. Shortly after this conversation, in or around January 2019, Plaintiff
26

27
            ALDRICH followed up with Sergeant Mejia-Wise about the status of her

28
            case and the length of time it would take to obtain the results of the

                                               11
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 12 of 27 Page ID #:12



 1
              investigation. All Sergeant Mejia-Wise told Plaintiff ALDRICH was that
 2
              “the Internal Affairs guys will let you know.”
 3
         42. In or around January 2019, Plaintiff ALDRICH found out that her job was
 4
              terminated after she got to work and a female counselor named Rayhill told
 5
              her that the Warden left a note in Plaintiff’s “C-file” saying she could not
 6
              work there anymore.
 7
         43. After losing her job, experiencing anxiety and depression as a result of the
 8
              sexual abuse, and receiving no feedback on the status of her complaints to
 9

10
              OIA, Plaintiff ALDRICH decided to attempt to find a lawyer, and did so as

11
              quickly as possible.
12            COMPLIANCE WITH GOVERNMENT CLAIM REQUIREMENT
13       44. On March 12, 2019, Plaintiff ALDRICH’S attorney submitted Plaintiff’s
14            claim regarding sexual abuse by CDCR employees and application for a late
15            claim with the Government Claims Program (“GCP”) of the California
16            Department of General Services. GCP assigned Claim Number 19002749 to
17            the claim. On May 17, 2019, GCP informed Plaintiff’s attorney that it had
18
              received the claim and had also received and would review Plaintiff’s
19
              application for leave to present a late claim.
20
         45. On June 25, 2019, Plaintiff’s attorneys submitted a supplement to the claim
21
              and late claim application to the GCP.
22
         46. On November 6, 2019, the GCP informed Plaintiff’s counsel that it had
23
              completed its review. GCP granted the Plaintiff’s application for leave to
24
              present a late claim but denied the underlying claim. Plaintiff brings this
25
              action within 6 months of that denial in compliance with Cal. Gov’t Code
26

27
              §945.6.

28
         //

                                                  12
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 13 of 27 Page ID #:13



 1
                                    STATEMENT OF DAMAGES
 2
         47. As a result of Defendants’ unlawful conduct, Plaintiff ALDRICH suffered
 3
            and continues to suffer from loss of wages, severe depression, anxiety, pain
 4
            and suffering, disciplinary violations and punishment, loss of human dignity,
 5
            and loss of security.
 6
         48. Disclosing the details of the sexual abuse and harassment she experienced at
 7
            the hands of Defendant ROMO, Defendant NAVARRO, and Defendant
 8
            ORDAZ, to prison officials and being placed in administrative segregation
 9

10
            has led Plaintiff ALDRICH to overdose, physically harm herself, swallow

11
            foreign objects, and attempt to hang herself, resulting in her being
12          hospitalized multiple times.
13       49. In Fall of 2019 Plaintiff ALDRICH was placed in a psychiatric in patient
14          (“PIP”) ward at CIW. The CIW prison psychologist deemed Plaintiff
15          ALDRICH’S depression so severe that she prescribed Plaintiff ALDRICH
16          heavy medications such as Prozac, Haldol, Thorzine, Triletol, and Proponal
17          to treat it.
18
         50. In addition, Plaintiff ALDRICH has suffered retaliation at the hands of
19
            Defendants. In or around January 2019, Plaintiff ALDRICH was dismissed
20
            from her janitorial work assignment at HFM in retaliation for reporting
21
            Defendant NAVARRO and Defendant ROMO’S sexual misconduct.
22
            Plaintiff ALDRICH’S pay was about to be raised from 40 cents to 45 cents
23
            per hour because her pay increased every three months. Plaintiff ALDRICH
24
            did not receive a new job assignment until a few months later when she was
25
            assigned to a yard crew job where she earned 8 cents per hour, a wage
26

27
            significantly less than the one she received while working in janitorial

28


                                               13
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 14 of 27 Page ID #:14



 1
            services at HFM. Plaintiff ALDRICH was later shifted to a job as a porter
 2
            where she also earned only 8 cents per hour.
 3
         51. Defendants maintained a custom, practice, and/or official policy at the CIW
 4
            of ignoring, condoning, and/or encouraging the sexual abuse of inmates by
 5
            correctional employees including Defendant ROMO, Defendant
 6
            NAVARRO, and Defendant ORDAZ.
 7
         52. Defendants’ conduct was intentional, willful, malicious, reckless and in
 8
            conscious disregard of Plaintiff ALDRICH’S protected rights.
 9

10
         53. Defendants were deliberately indifferent to the substantial risk of sexual

11
            abuse of Plaintiff ALDRICH and to the retaliatory conduct directed at
12          Plaintiff ALDRICH for reporting the sexual misconduct by Defendant
13          ROMO, Defendant NAVARRO, and Defendant ORDAZ and/or for
14          responding to sexual and other demands.
15       54. Defendants acted individually and/or conspired to protect, condone, ratify,
16          and/or encourage Defendant ROMO, Defendant NAVARRO, and Defendant
17          ORDAZS’ sexual misconduct and to retaliate or threaten to retaliate against
18
            Plaintiff ALDRICH if she reported Defendant ROMO, Defendant
19
            NAVARRO, and Defendant ORDAZ for their illegal conduct.
20
         55. To date, Defendants have failed to protect Plaintiff ALDRICH, a young
21
            women who has been subjected to severe sexual abuse, from ongoing
22
            retaliation, sexual abuse, and harassment by Defendants and other
23
            correctional employees. Defendants have also failed to provide adequate
24
            mental health counseling and victim support.
25
         56. As such, to deter future similar conduct by Defendants, Plaintiff ALDRICH
26

27
            is entitled to an award of punitive damages and an injunction against

28
            Defendants.

                                               14
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 15 of 27 Page ID #:15



 1
                                FIRST CAUSE OF ACTION
 2
                     42 U.S.C. § 1983 - Excessive Force, Sexual Assault
 3
       Deprivation of Civil Rights Under Color of State Law – Individual Liability
 4
                 (Against Defendants ROMO, NAVARRO and ORDAZ)
 5
         57. The foregoing allegations are incorporated as if re-alleged herein.
 6
         58. Defendants ROMO, NAVARRO, and ORDAZ acted under color of law and
 7
            in the scope of their employment deprived Plaintiff ALDRICH of her
 8
            constitutional rights under the Eighth Amendment, which include, but are
 9

10
            not limited to, the right to be free from cruel and unusual punishment and the

11
            right not to be subject to sexual assault and the unreasonable or unjustified
12          force against one’s person. The rights set forth are embodied in clearly
13          established state and federal constitutional law
14       59. During all times mentioned herein, Defendants ROMO, NAVARRO and
15          ORDAZ’S conduct toward Plaintiff ADLRICH was cruel, unusual,
16          unreasonable, unjustified, unlawful, malicious, sadistic, offensive to human
17          dignity, sexually abusive, sexually harassing, without penological
18
            justification and for each Defendant’s own gratification,
19
         60. The aforementioned acts and/or omissions of Defendants ROMO,
20
            NAVARRO and ORDAZ were willful, intentional, wanton, reckless, and/or
21
            accomplished with a conscious disregard of Plaintiff ALDRICH’S rights.
22
         61. As a direct and proximate result of the Defendants ROMO, NAVARRO and
23
            ORDAZ’S unlawful conduct, Plaintiff ALDRICH suffered and continues to
24
            suffer injuries and damages as alleged herein.
25
            //
26

27

28


                                               15
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 16 of 27 Page ID #:16



 1
                                 SECOND CAUSE OF ACTION
 2
                          42 U.S.C. § 1983 - Supervisory Liability
 3
                  (Against Defendants HILL, MILLER, STARK, and DIAZ)
 4
         62. The foregoing allegations are incorporated as if re-alleged herein.
 5
         63. On information and belief, Defendants HILL, MILLER, STARK, and DIAZ
 6
            were employed by CDCR in supervisory roles.
 7
         64. On information and belief, Defendants HILL, MILLER, STARK, and DIAZ
 8
            were responsible for the supervision of subordinate staff at CIW including,
 9

10
            but not limited to, Defendants ROMO, NAVARRO, and ORDAZ.

11
         65. During all times mentioned herein, Defendants HILL, MILLER, STARK,
12          and DIAZ acted under color and pretense of state law, and under color of the
13          statutes, ordinances, regulations, policies, practices, customs, and usages of
14          the CDCR.
15       66. During all times mentioned herein, the acts and/or failures to act of
16          Defendants, HILL, MILLER, STARK, and DIAZ’S subordinates, deprived
17          Plaintiff ALDRICH of her rights, privileges, and immunities secured to her
18
            by the Eighth Amendment to the United States Constitution and the laws of
19
            the United States.
20
         67. In willfully committing the acts of sexual misconduct as described in the
21
            foregoing paragraphs of this Complaint, Defendants ROMO, NAVARRO,
22
            and ORDAZ, deprived Plaintiff ALDRICH of the rights, privileges, and
23
            immunities secured to her by the Eighth Amendment to the United States
24
            Constitution and the laws of the United States.
25
         68. Defendants HILL, MILLER, STARK, and DIAZ are responsible under a
26

27
            theory of supervisory liability for the act and omissions of Defendants

28
            ROMO, NAVARRO, and ORDAZ as alleged herein based on the following:

                                               16
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 17 of 27 Page ID #:17



 1
         69. Defendants HILL, MILLER, STARK, and DIAZ, acting under color of law,
 2
            have implemented, maintained, encouraged, perpetuated, and/or ratified the
 3
            custom, practice, or policy of sexual misconduct of inmates by staff at the
 4
            California Institution for Women.
 5
         70. Defendants HILL, MILLER, STARK, and DIAZ acting under color of law,
 6
            as a matter of custom, practice, or policy, failed to maintain adequate and
 7
            proper training for subordinate staff necessary to educate them as the to the
 8
            constitutional rights of prisoners; specifically, to prevent the consistent and
 9
            systematic use of harassment and assault; and to prevent and report
10
            staff/prisoner rape; failed to adequately supervise or control their staff,
11
            and/or
12
         71. Defendants HILL, MILLER, STARK, and DIAZ knowingly refused to
13
            terminate a series of acts by CIW staff that engage in sexual misconduct
14
            with inmates, including Defendants ROMO, NAVARRO, and ORDAZ.
15
            Defendants HILL, MILLER, STARK, and DIAZ knew or reasonably should
16
            have known that their failure to act would cause Defendants ROMO,
17
            NAVARRO, and ORDAZ to deprive Plaintiff ALDRICH of her
18
            constitutional rights as set forth herein.
19
         72. Defendants HILL, MILLER, STARK, and DIAZ showed a reckless or
20

21
            callous indifference to the depravation of the rights of Plaintiff ALDRICH.

22
         73. The individual Defendants named herein, separately and in concert, acted
23          willfully, knowingly, with reckless disregard and deliberate indifference to
24          the known consequences of their acts and omissions, and purposefully with
25          the intent to deprive Plaintiff ALDRICH of her federally protected rights and
26          privileges, and did in fact violate those rights and privileges, entitling
27          Plaintiff ALDRICH to punitive and exemplary damages in an amount to be
28          proven at the trial of this matter.
                                                  17
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 18 of 27 Page ID #:18



 1
         74. As a direct and proximate result of the aforementioned constitutional
 2
            violations, Plaintiff ALDRICH suffered and continues to suffer injuries and
 3
            damages as alleged herein.
 4
                                THIRD CAUSE OF ACTION
 5
                                 42 U.S.C. § 1983 - Retaliation
 6
                                   (Against All Defendants)
 7
         75. The foregoing allegations are incorporated as if re-alleged herein.
 8
         76. Plaintiff ALDRICH has a First Amendment right to be free from retaliation
 9

10
            for participating in protected speech activities.

11
         77. Defendants retaliated against Plaintiff ALDRICH by terminating her job for
12          exercising her constitutional right and filing PREA grievances against
13          Defendants ROMO, NAVARRO, and ORDAZ.
14       78. Defendants’ retaliatory action did not advance legitimate goals of the
15          correctional institution.
16       79. Defendants’ retaliation caused Plaintiff ALDRICH to suffer harm and
17          economic damages for loss of past and future earnings, loss of earning
18
            capacity, loss of such employment related opportunities as the opportunity
19
            for advancement and promotion, in amounts according to proof at trial.
20
         80. As a direct and proximate result of the unlawful conduct by Defendants
21
            ROMO, NAVARRO, and ORDAZ, Plaintiff ALDRICH suffered and
22
            continues to suffer injuries and damages as alleged herein.
23

24
                               FOURTH CAUSE OF ACTION
25
                            Civil Code § 52.4 - Gender Violence
26
                  (Against Defendants ROMO, NAVARRO and ORDAZ)
27
         81. The foregoing allegations are incorporated as if re-alleged herein.
28


                                                18
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 19 of 27 Page ID #:19



 1
         82. Defendants ROMO, NAVARRO, and ORDAZ committed physical
 2
            intrusion or physical invasion of a sexual nature upon Plaintiff ALDRICH
 3
            under coercive conditions;
 4
         83. Defendants ROMO, NAVARRO, and ORDAZ committed acts against
 5
            Plaintiff ALDRICH constituting a criminal offense under state law that has
 6
            as an element the use, attempted use, or threatened use of physical force
 7
            against her, and committed those acts at least in part based on her gender;
 8
         84. As a result of unlawful conduct by Defendants ROMO, NAVARRO, and
 9

10
            ORDAZ as alleged herein, Plaintiff ALDRICH has suffered, and will

11
            continue to suffer, the above-stated damages in an amount according to
12          proof. For these damages Plaintiff seeks actual damages, compensatory
13          damages, punitive damages, injunctive relief, attorneys’ fees and costs, and
14          any other appropriate relief.
15

16                                 FIFTH CAUSE OF ACTION
17                California Civil Code Section 52.1 – Bane Civil Rights Act
18
                                     (Against all Defendants)
19
         85. The foregoing allegations are incorporated as if re-alleged herein.
20
         86. Defendants HILL, MILLER, STARK, and DIAZ, ROMO, NAVARRO, and
21
            ORDAZ interfered with the exercise and enjoyment of Plaintiff
22
            ALDRICH’S clearly established rights under United States and California
23
            law, which include, but are not limited to, the following:
24
               a. Eight Amendment to the United States Constitution and Article I,
25
                  Section 17 of the California Constitution – right to be free from cruel
26

27
                  and unusual punishment;

28


                                               19
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 20 of 27 Page ID #:20



 1
               b. California Civil Code Section 43 - right of protection from bodily
 2
                   restraint or harm, from personal insult, and from defamation;
 3
               c. California Civil Code Section 51.7 - right to freedom from violence;
 4
                   and
 5
               d. California Civil Code Section 52.1 - right to exercise civil rights.
 6
         87. Defendants violated Plaintiff ALDRICH’S clearly established rights under
 7
            United States and California law by threats, intimidation and coercion.
 8
         88. Plaintiff ALDRICH reasonably believed that if she tried to refuse or repel
 9

10
            the sexual assault, Defendants ROMO, NAVARRO, and ORDAZ would

11
            retaliate against her.
12       89. As a direct and proximate result of the unlawful conduct by Defendants
13          HILL, MILLER, STARK, and DIAZ, ROMO, NAVARRO, and ORDAZ,
14          Plaintiff ALDRICH suffered and continues to suffer injuries and damages as
15          alleged herein.
16       90. Defendants HILL, MILLER, STARK, and DIAZ, ROMO, NAVARRO, and
17          ORDAZ are liable for injuries to Plaintiff ALDRICH’S proximately caused
18
            by acts of its employees as each was acting under the color of law and within
19
            the scope of their employment or agency with CDCR.
20

21
                                 SIXTH CAUSE OF ACTION
22
                         California Civil Code Section 51.7– Ralph Act
23
                                     (Against all Defendants)
24
         91. The foregoing allegations are incorporated as if re-alleged herein.
25
         92. Defendants HILL, MILLER, STARK, and DIAZ, ROMO, NAVARRO, and
26

27
            ORDAZ violated Plaintiff ALDRICH’S right to be free from violence, threat

28


                                               20
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 21 of 27 Page ID #:21



 1
            of violence, or intimidation by threat of violence on the basis of Plaintiff’s
 2
            sex.
 3
         93. As a direct and proximate result of the unlawful conduct by Defendants
 4
            HILL, MILLER, STARK, and DIAZ, ROMO, NAVARRO, and ORDAZ,
 5
            Plaintiff ALDRICH suffered and continues to suffer injuries and damages as
 6
            alleged herein.
 7
         94. Defendants HILL, MILLER, STARK, and DIAZ, ROMO, NAVARRO, and
 8
            ORDAZ are liable for injuries to Plaintiff ALDRICH’S proximately caused
 9

10
            by acts of its employees as each was acting under the color of law and within

11
            the scope of their employment or agency with CDCR.
12                             SEVENTH CAUSE OF ACTION
13                            California Government Code § 815.2
14                 Negligent Supervision and Respondeat Superior Liability
15              (Against Defendants HILL, MILLER, STARK, and DIAZ)
16       95. The foregoing allegations are incorporated as if re-alleged herein.
17       96. Defendants HILL, MILLER, STARK, and DIAZ are liable for injuries to
18
            Plaintiff ALDRICH proximately caused by the acts and omission of their
19
            employees within the scope of their employment.
20
         97. Defendants HILL, MILLER, STARK, and DIAZ owed Plaintiff ALDRICH
21
            a duty of care to supervise CDCR employees in such a manner to comply
22
            with the law and ensure that the acts alleged herein did not occur.
23
         98. Defendants HILL, MILLER, STARK, and DIAZ breached the owed duty of
24
            care by failing to supervise, investigate, and discipline Defendants ROMO,
25
            NAVARRO, and ORDAZ to ensure compliance with the law and prevent
26

27
            sexual abuse and harassment by correctional employees.

28


                                               21
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 22 of 27 Page ID #:22



 1
         99. On information and belief, Defendants ROMO, NAVARRO, and ORDAZ
 2
            are and were at all times material to this complaint were supervised and
 3
            employed by Defendants HILL, MILLER, STARK, and DIAZ and the
 4
            wrongful conduct attributed to Defendants ROMO, NAVARRO, and
 5
            ORDAZ were caused by their acts in the scope of their employment with
 6
            Defendants HILL, MILLER, STARK, and DIAZ.
 7
         100.     As a direct and proximate result of the unlawful conduct by
 8
            Defendants ROMO, NAVARRO, and ORDAZ, Plaintiff suffered and
 9

10
            continues to suffer injuries and damages as alleged herein.

11
         101.     Defendants HILL, MILLER, STARK, and DIAZ are liable for injuries
12          to Plaintiff proximately caused by acts of its employees as each was acting
13          under the color of law and within the scope of their employment or agency
14          with CDCR.
15                            EIGHTH CAUSE OF ACTION
16                                    Assault and Battery
17                (Against Defendants ROMO, NAVARRO, and ORDAZ)
18
         102.     The foregoing allegations are incorporated as if re-alleged herein.
19
         103.     Defendants ROMO, NAVARRO, and ORDAZ assaulted and battered
20
            Plaintiff ALDRICH. Defendants ROMO, NAVARRO, and ORDAZ’S
21
            conduct was intentional, nonconsensual, harmful, offensive and without
22
            lawful justification. Further, Defendants ROMO, NAVARRO, and
23
            ORDAZ’S conduct caused Plaintiff ALDRICH to be placed in fear of
24
            personal harm.
25
         104.     Defendants ROMO, NAVARRO, and ORDAZ are liable for injuries
26

27
            to Plaintiff proximately caused by acts of its employees as each was acting

28


                                              22
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 23 of 27 Page ID #:23



 1
            under the color of law and within the scope of their employment or agency
 2
            with CDCR.
 3
         105.     As a direct and proximate result of the unlawful conduct by
 4
            Defendants ROMO, NAVARRO, and ORDAZ, Plaintiff ALDRICH
 5
            suffered and continues to suffer injuries and damages as alleged herein.
 6
                                NINTH CAUSE OF ACTION
 7
                                       False Imprisonment
 8
                                  (Against Defendant ROMO)
 9

10
         106.     The foregoing allegations are incorporated as if re-alleged herein.

11
         107.     In the course of the sexual abuse of Plaintiff ALDRICH, Defendant

12
            ROMO unlawfully restrained and/or confined Plaintiff ALDRICH with

13
            deliberate malice, violence, menace, and/or oppression that resulted in

14
            harmful contacts to Plaintiff.

15
         108.     At no time did Plaintiff ALDRICH give valid, lawful consent to any

16
            of the intentional, unlawful, harmful and offensive acts by Defendant

17
            ROMO.

18
         109.     As a direct and proximate result of the unlawful conduct by Defendant

19
            ROMO, Plaintiff ALDRICH suffered and continues to suffer injuries and
20          damages as alleged herein.
21                             TENTH CAUSE OF ACTION
22                           Negligence Per Se- Statutory Violation
23                 (Against Defendants ROMO, NAVARRO, and ORDAZ)
24       110.     The foregoing allegations are incorporated as if re-alleged herein.
25       111.     In the course of their conduct as detailed above, Defendants ROMO,
26
            NAVARRO, and ORDAZ violated numerous California laws, including,
27
            among others, the Child California Penal Code § 243.4, and California Civil
28
            Code §1708.5.
                                              23
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 24 of 27 Page ID #:24



 1
         112.     Defendants ROMO, NAVARRO, and ORDAZ'S violations of these
 2
            laws were each substantial factors in causing the harm suffered by Plaintiff
 3
            ALDRICH.
 4
         113.     Per California Penal Code § 289.6, Plaintiff ALDRICH has a right to
 5
            be free of sexual abuse by prison employees.
 6
         114.     As a direct and proximate result of the negligent conduct by ROMO,
 7
            NAVARRO, and ORDAZ, Plaintiff ALDRICH suffered and continues to
 8
            suffer injuries and damages as alleged herein.
 9

10
                             ELEVENTH CAUSE OF ACTION

11
                          Intentional Infliction of Emotional Distress
12                                  (Against All Defendants)
13       115.     The foregoing allegations are incorporated as if re-alleged herein.
14       116.     Defendants HILL, MILLER, STARK, DIAZ, ROMO, NAVARRO,
15          and ORDAZ’S conduct was willful, extreme, outrageous, and was directed
16          at causing harm, humiliation, mental anguish, and emotional and physical
17          distress to Plaintiff ALDRICH. Defendants HILL, MILLER, STARK,
18
            DIAZ, ROMO, NAVARRO, and ORDAZ’S conduct was intended to cause
19
            injury or was in reckless disregard of the probability of causing injury to
20
            Plaintiff ALDRICH and did in fact cause Plaintiff ALDRICH serious injury.
21
         117.     The failure by Defendants HILL, MILLER, STARK, and DIAZ to
22
            protect Plaintiff ALDRICH from Defendants ROMO, NAVARRO, and
23
            ORDAZ’S repeated abuse against Plaintiff ALDRICH, and failure to
24
            prevent harm to Plaintiff ALDRICH all amount to extreme and outrageous
25
            conduct directed at Plaintiff ALDRICH and caused serious injury to Plaintiff
26

27
            ALDRICH.

28


                                               24
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 25 of 27 Page ID #:25



 1
         118.      As a result of Defendants HILL, MILLER, STARK, DIAZ, ROMO,
 2
            NAVARRO, and ORDAZ’S unlawful conduct as alleged herein, Plaintiff
 3
            ALDRICH has suffered, and will continue to suffer, the above stated
 4
            damages in an amount according to proof, including attorney fees and costs,
 5
            to remedy the unlawful conduct.
 6
                                   TWELTH CAUSE OF ACTION
 7
                                            Negligence
 8
                  (Against Defendants HILL, MILLER, STARK, and DIAZ)
 9

10
         119.      The foregoing allegations are incorporated as if re-alleged herein.

11
         120.      At all relevant times, Defendants HILL, MILLER, STARK, and

12
            DIAZ, owed Plaintiff ALDRICH the legal duty to act with reasonable care,

13
            to prevent injury or harm to Plaintiff ALDRICH.

14
         121.      At all relevant times, Defendants HILL, MILLER, STARK, and

15
            DIAZ owed Plaintiff ALDRICH the duty of care owed by a jailer to a

16
            prisoner.

17
         122.      At all relevant times, Defendants HILL, MILLER, STARK, and

18
            DIAZ owed Plaintiff ALDRICH duties established by the Prison Rape

19
            Elimination Act and the Sexual Abuse in Detention Elimination Act.

20
         123.      At all relevant times, Defendants HILL, MILLER, STARK, and

21
            DIAZ, owed Plaintiff ALDRICH the legal duty to act with reasonable care

22
            and to refrain from:

23
                a. violating the right to be free from cruel and unusual punishment; and

24
                b. violating the provisions of section 43 of the California Civil Code,

25
                   which provides in pertinent part that every person has the right of

26
                   protection from bodily restraint or harm, from personal insult, and

27
                   from defamation.

28


                                               25
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 26 of 27 Page ID #:26



 1
         124.        Further, Defendants HILL, MILLER, STARK, and DIAZ owed
 2
            Plaintiff the legal duty to adequately train, supervise, set departmental policy
 3
            and protocols for their employees, to comply with the Prison Rape
 4
            Elimination Act and the Sexual Abuse in Detention Elimination Act, and to
 5
            adopt and/or enforce policies and procedures for the proper hiring, training,
 6
            and supervision of their employees.
 7
         125.        By their acts and omissions, Defendants HILL, MILLER, STARK,
 8
            and DIAZ breached each of the foregoing duties owed to Plaintiff
 9
            ALDRICH. Further, it was reasonably foreseeable that such breaches of duty
10
            would cause Plaintiff ALDRICH physical and/or emotional harm.
11
         126.        As a direct and proximate result of the negligent conduct by HILL,
12
            MILLER, STARK, and DIAZ, Plaintiff ALDRICH suffered and continues
13
            to suffer injuries and damages as alleged herein.
14
                                    JURY TRIAL DEMAND
15
         127.        Plaintiff ALDRICH hereby requests a jury trial in this action.
16
                                    PRAYER FOR RELIEF
17
      WHEREFORE, Plaintiff ALDRICH prays for the following relief:
18
         1. For general and compensatory damages in an amount according to proof at
19

20
            trial;

21
         2. For punitive and exemplary damages against each defendant in an amount
22          appropriate to punish Defendants and deter others from engaging in similar
23          misconduct;
24       3. For injunctive relief including, but not limited to (1) compliance with the
25          Prison Rape Elimination Act; (2) termination of Defendants ROMO,
26          NAVARRO, and ORDAZ, from employment with the California
27          Department of Corrections and Rehabilitation (“CDCR”), pursuant to the
28
            State Civil Service Act, and a prohibition against any rehiring or
                                                 26
     Case 5:20-cv-00974-MCS-KK Document 1 Filed 05/05/20 Page 27 of 27 Page ID #:27



 1
            reinstatement of these defendants; (3) protection from further retaliation
 2
            against Plaintiffs by Defendants and other correctional personnel.
 3
         4. For costs of suit and reasonable attorney’s fees pursuant to 42 U.S.C. § 1988
 4
            and as otherwise authorized by statute or law;
 5
         5. For such other relief as the Court may deem just, proper and appropriate.
 6

 7

 8
      Dated: May 5, 2020                     Respectfully submitted,
 9

10

11                                           /s/ Carter C. White
                                             UC Davis School of Law
12
                                             Civil Rights Clinic
13

14
                                             /s/Maggy Krell

15

16                                           /s/ Jenny C. Huang
                                             JUSTICE FIRST
17

18                                           Attorneys for Plaintiff, Keiana Aldrich
19

20

21

22

23

24

25

26

27

28


                                               27
